Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed June 16, 2022.  Claims 1-8 are amended.  Claims 9-12 are new.  Claims 1-12 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are not persuasive.  Applicant argues that the references in combination do not teach the newly amended limitation of “a transmission time of an alive monitoring message to the gateway based upon a pre-set monitoring cycle for each of the plurality of IoT devices.”
The references Kim and Kuo, however, in combination do teach this limitation.  Kim teaches that a predetermined time interval is set for a keep alive messages for a device to a server (pp 0019).  Kim further teaches that the interval is set for multiple devices (pp 0022-0026).  In Kim, the time period is preset s that the keep alive messages are not all received at the same time (pp 0035). If these intervals of the plurality of devices become synchronized, and all the keep alive messages are being received at the same time, and the transmission exceeds a threshold number, the interval is then adjusted via a configuration message (pp 0044-0045).  These portions of Kim in combination with Kuo teach the limitations of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application Publication No.  2014/0106796 in view of Kuo et al. United States Patent No.  10,356,223.

As per claim 4, Kim teaches communication system comprising:
a plurality of devices [client devices (pp 0024-0025)]; and
a gateway accommodating the plurality of IoT devices, wherein the gateway includes: a first setting unit, including one or more computing devices, configured to set, for each of the plurality of IoT devices, a transmission time of an alive monitoring message to the gateway based upon a pre-set monitoring cycle for each of the plurality of IoT devices [push server (pp 0024); push service device set to detect transmission time (pp 0033); client internetworking unit determines whether keep alive messages are received over a predetermined time interval (pp 0019, 0035, 0044); keep alive time intervals for plurality of devices (pp 0024-0026)];
a first acquisition unit, including one or more computing devices, configured to acquire a planned reception number of alive monitoring messages by the plurality of IoT devices per unit time based on a setting content by the first setting unit [client networking device received keep alive messages (pp 0044)]];
a change unit changing a transmission time of an alive monitoring message of any IoT device of the plurality of IoT devices in a case where the acquired planned reception number exceeds an allowable reception number of alive monitoring messages [delay transmission time (pp 0044, 0054-0055)]; and
a first communication unit, including one or more computing devices, configured to transmit the transmission time set by the first setting unit or the transmission time changed by the change unit to any of the IoT devices of the plurality of IoT devices [transmit keep alive configuration message (pp 0055)];
and wherein the IoT device includes: a second communication unit, including one or more computing devices, configured to transmit a message to the gateway in accordance with a monitoring cycle transmitted by the first communication unit [client devices transmit keep alive messages (pp 0024, 0057-0058)].  
Kim does not explicitly teach IoT (Internet of things) devices. However, in analogous art, Kuo teaches IOT devices [IOT devices connected to physical host and transmit keep alive messages (column 1 lines 66-67; column 2 lines 26-30)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the client devices of Kim with the IOT devices of Kuo.  A person of ordinary skill in the art would have been motivated to do this as IOT devices incorporate computing devices that are usually embedded in products used by users / clients.   

As per claim 5, Kim in view of Kuo teaches the communication system according to claim 4, wherein in a case where the acquired planned reception number exceeds the allowable reception number of alive monitoring messages, the first acquisition unit acquires the planned reception number of alive monitoring messages by the plurality of IoT devices for subsequent unit times after the transmission time[Kim: exceed a threshold (pp 0044); detect synchronization (pp 0050-0052)], and
the change unit changes the transmission time of the alive monitoring message of any IoT device of the plurality of IoT devices such that the transmission time corresponds to the unit time in which the planned reception number acquired by the first acquisition unit becomes the allowable reception number of alive monitoring messages or less [Kim: delay transmission time (pp 0054-0055)].  

As per claim 6, Kim in view of Kuo teaches communication system according to claim 4.  Kim does not explicitly teach wherein the gateway further includes: a second acquisition unit, including the one or more computing devices, configured to acquire a history of a transaction number of the plurality of IoT devices for each of the subsequent unit times; and a second setting unit, including one or more computing devices, configured to predict a predicted transaction number in the unit time based on the history of the transaction number and sets the allowable reception number of alive monitoring messages in the unit time based on a maximum allowable number of the transaction number per unit time in the gateway and the predicted transaction number.  
However, in analogous art, Kuo teaches acquire a history and predict transaction number based on history (column 15 lines 34-56)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission time of Kim with historical data and prediction of Kuo.  A person of ordinary skill in the art would have been motivated to do this to prevent an overloading of the system.  

As per claim 9, Kim in view of Kuo teaches the gateway according to claim 1, comprising:
a second acquisition unit acquiring a history of a transaction number of the plurality of IoT devices for a subsequent unit time after the transmission time; and a second setting unit predicting a predicted transaction number in the unit time based on the history of the transaction number and setting the allowable reception number of alive monitoring messages in the unit time based on a maximum allowable number of the transaction number per unit time in the gateway and the predicted transaction number [Kuo: load balancer determines connection based on predicted traffic pattern and transmit sensor information based on predefined threshold. Based on historical data, load balancer uses machine learning to predict when the IoT device is about to exceed threshold (column 15 lines 34-54)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission time of Kim with historical data and prediction of Kuo.  A person of ordinary skill in the art would have been motivated to do this to prevent an overloading of the system.  

Claims 1-3 and 8 and 10 are rejected under the same rationale, mutatis mutandis, as claims 4-6 and 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim United States Patent Application Publication No.  2014/0106796 in view of Kuo et al. United States Patent No.  10,356,223 further in view of Kuo et al. United States Patent Application Publication No.  2018/0150325 (hereinafter referred to as “Kuo B”).

As per claim 7, Kim in view of Kuo teaches the communication system according to claim 4.  Kim in view of Kuo does not explicitly teach wherein the IoT device further includes: a management unit, including one or more computing devices, configured to cause the second communication unit to go into a sleep state in a period except for a communication time in accordance with the monitoring cycle transmitted by the first communication unit.  
However, in analogous art, Kuo B teaches the second communication unit to go into a sleep state in a period except for a communication time in accordance with the monitoring cycle transmitted by the first communication unit [scheduler suspends execution of tasks (pp 0027, 0053)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission time of Kim with suspension of tasks of Kuo B.  A person of ordinary skill in the art would have been motivated to do this to prevent an overloading of the system.

5.	Claims 11-12 are rejected under the same rationale as claim 7 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457